DETAILED ACTION
 Applicant's amendments and remarks, filed June 21, 2022, is fully acknowledged by the Examiner.  Currently, claims 1-6, 8-13, 15-18 and 20 are pending with claims 7, 14 and 19 cancelled, and claims  1, 8 and 16 amended.  Applicant’s cancellation of claims 7, 14 and 19 have obviated the previously-filed objections to the drawings as well the rejections under 35 U.S.C. 112(b). Applicant’s amendments to each of claims 1, 8 and 16 have obviated the previously-filed rejection of the claims under 35 U.S.C. 112(a).  The following is a complete response to the June 21, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the noted features of the opening in the first/outer shaft addressed in the rejections below of each of claims 1, 8 and 16 under 35 U.S.C. 112(a) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13, 15-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim has been amended to recite that the opening in the first shaft is sized “to expose at least one of the plurality of openings in the second shaft while blocking a remainder of the plurality of openings”. The Examiner has reviewed the instant disclosure but has failed to find any disclosure which describes that the opening in the first shaft, itself, functions to block a one or more openings in the second shaft as presently claimed. Said differently, it appears from the instant disclosure that an opening in the first shaft would not be capable or otherwise configured to block one or more openings in the second shaft since the opening in the first shaft refers to an absence of a sidewall in the first shaft which thereby allows for cryogen to flow therethrough. Thus, the Examiner cannot find how the lack of a sidewall at the point of the opening functions to block one or more openings in the second shaft.
Rather, it appears that it would be the “remainder of the entirety of the circumference of the first shaft along the longitudinal portion” set forth in the claim that is “solid” is what functions to block the one or more openings in the second shaft. It is, therefore, in view of the reasoning set forth above that the Examiner believes that the requirement in claim 1 of  “to expose at least one of the plurality of openings in the second shaft while blocking a remainder of the plurality of openings” is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-6 are rejected due to their dependency on claim 1. Appropriate correction is required.
Regarding claims 8 and 16, similar to claim 1 above, claim 8 recites the requirement of “the opening in the outer shaft sized to expose at least one of the plurality of openings in the inner shaft while blocking a remainder of the plurality of openings” and claim 16 recites” wherein the opening in the first shaft is sized to exposed at least one of the plurality of openings in the second shaft while blocking a remainder of the plurality of openings”. Each of claims 8 and 16 are rejected for substantially the same rationale as that set forth in the rejection of claim 1 above in view of the “while blocking a remainder of the plurality of openings” in each claim. Claims 9-13, 15, 17, 18 and 20 are rejected due to their respective dependency on claims 8 and 16. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16,  recites the limitations of  "the first shaft" and “the second shaft” therein.  There is insufficient antecedent basis for each limitation in the claim. The Examiner respectfully requests that Applicant amend the recitations of “the first shaft” to read as “the outer shaft” and the recitations of “the second shaft” to read as “the inner shaft”. Claims 17, 18 and 20 are rejected due to their dependency on claim 16. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (US Pat. Pub. 2013/0110099 A1) further in view of LePivert (US Pat. No. 6,551,309 B1).
Regarding claim 1, Groves provides for a rotational cryogen delivery device (See figures 1 and 18, see also [0051]) comprising a first shaft having a proximal end and a distal end (shaft at 76; see [0051] contemplating that the shaft 76 may be on the exterior of 72), the first shaft including an opening provided through and extending along a portion of a sidewall of the distal end of the first shaft for delivery of a cryogen onto a patient (see figure 18 with the one distal-most opening at a single position on the circumference of 76), wherein the opening at the portion extends only partially about a circumference of the first shaft along the longitudinal portion with a remainder of the entirety of the circumference of the first shaft along the longitudinal portion being solid (as shown in figure 3 and in view of [0051] with the remainder of the shaft along the circumference being solid), a second shaft having a proximal end and a distal end (shaft at 72 in view of the above portion of [0051]), a connector coupling the first shaft to the second shaft, the connector including a rotary component connected to the proximal end of the first shaft to allow rotation of the first shaft relative to the second shaft (see figure 1 and [0058] with 108 being a rotation control element that rotatably couples 72 to 76).
Groves further provides for a plurality of openings provided through a sidewall of the distal end of the second shaft (the plurality of holes 74 along the circumference at a distal-most longitudinal position formed in 72 as in figure 18), each of the plurality of openings configured to be selectively and substantially aligned with the opening provided through the sidewall of the distal end of the first shaft to direct flow of cryogen in a direction of the selectively aligned openings in fluid communication with the patient tissue (see [0051] providing that the rotation of 76/72 relative to one another would selectively align the opening in 76 with each of the openings in 72), wherein the opening in the first shaft is sized to expose at least one of the plurality of opening in the second shaft while blocking a remainder of the plurality of openings to allow the cryogen to flow along only a portion of the circumference of the first shaft (as shown in figure 18 and in view of the interpretation above, the one opening in the shaft 76 is sized to exposed a single one of the openings 74 while the remainder of the plurality of holes are not exposed).
While Groves provides for a distal end of the first shaft, and for the distal end of the second shaft to be contained proximal to the distal end of the first shaft, Groves fails to specifically recited with respect to the embodiment in figure 18 for the first shaft to have a closed distal end cap, and then for the distal end of the second shaft to be contained proximal to the closed distal end cap of the first shaft. 
LePivert discloses a similar cryoprobe arrangement as that of Groves where a first shaft  and a second shaft are provided (see figure 12). LePivert further provides for the first shaft to have a closed distal end cap (as shown in figure 12 with the closed distal-most end of the outer shaft 28) and a distal end of the second shaft being contained proximal to the closed distal end cap of the first shaft (via a portion of the distal end of the inner shaft as in in figure 12 being proximal to the closed distal-most end of 28). 
Therefore, it is the Examiner’s position that it would have been obvious to utilize the distal end arrangements of the first and second shaft of LePivert as the respective distal ends of the first and second shaft of Groves. Such would provide a rounded atraumatic distal tip to the arrangement in figure 18 of Groves while still allowing for the claimed rotation of the two shafts and radial directing of the flow of cryosurgical fluid.
Regarding claim 4, Groves provides that the second shaft extends within an interior bore of the first shaft (72 within 76 as in figure 18 and in view of the alternative embodiment disclosed in [0051]).  
Regarding claim 6, Groves provides that the plurality of openings of the second shaft are selectively alignable with the opening of the first shaft when the second shaft extends within the interior bore of the first shaft (via the disclosure in [0051] and the placement of 72 within 76).  
Regarding claim 8, Groves discloses a catheter (see figures 1 and 18, see also [0051]) comprising an outer shaft having a proximal end and a distal end (shaft at 76; see [0051] contemplating that the shaft 76 may be on the exterior of 72), the outer shaft including an opening provided through and extending along a portion of a sidewall of the distal end of the outer shaft for delivery of a cryogen onto a patient (see figure 18 with the one distal-most opening at a single position on the circumference of 76), wherein the opening at the portion extends only partially about a circumference of the outer shaft along the longitudinal portion with a remainder of the entirety of the circumference of the outer shaft along the longitudinal portion being solid (as shown in figure 3 and in view of [0051] with the remainder of the shaft along the circumference being solid), an inner shaft having a proximal end and a distal end (shaft at 72 in view of the above portion of [0051]), and a connector coupling the outer shaft to the inner shaft, the connector including a rotary component connected to the proximal end of the outer shaft to allow rotation of the outer shaft relative to the inner shaft (see figure 1 and [0058] with 108 being a rotation control element that rotatably couples 72 to 76). 
Groves further provides for a plurality of openings provided through a sidewall of the distal end of the inner shaft (the plurality of holes 74 along the circumference at a distal-most longitudinal position formed in 72 as in figure 18), each of the plurality of openings configured to be selectively and substantially aligned with the opening provided through the sidewall of the distal end of the outer shaft to direct flow of the cryogen in a direction of the selectively aligned openings in fluid communication with the patient tissue (see [0051] providing that the rotation of 76/72 relative to one another would selectively align the opening in 76 with each of the openings in 72) wherein the opening in the outer shaft is sized to expose at least one of the plurality of opening in the inner shaft while blocking a remainder of the plurality of openings to allow the cryogen to flow along only a portion of the circumference of the outer shaft (as shown in figure 18 and in view of the interpretation above, the one opening in the shaft 76 is sized to exposed a single one of the openings 74 while the remainder of the plurality of holes are not exposed).  
While Groves provides for a distal end of the outer shaft, and for the distal end of the inner shaft to be contained proximal to the distal end of the outer shaft, Groves fails to specifically recited with respect to the embodiment in figure 18 for the outer shaft to have a closed distal end cap, and then for the distal end of the inner shaft to be contained proximal to the closed distal end cap of the outer shaft. 
LePivert discloses a similar cryoprobe arrangement as that of Groves where an outer shaft and an inner shaft are provided (see figure 12). LePivert further provides for the outer shaft to have a closed distal end cap (as shown in figure 12 with the closed distal-most end of the outer shaft 28) and a distal end of the inner shaft being contained proximal to the closed distal end cap of the outer shaft (via a portion of the distal end of the inner shaft as in in figure 12 being proximal to the closed distal-most end of 28). 
Therefore, it is the Examiner’s position that it would have been obvious to utilize the distal end arrangements of the inner and outer shafts of LePivert as the respective distal ends of the inner and outer shafts of Groves. Such would provide a rounded atraumatic distal tip to the arrangement in figure 18 of Groves while still allowing for the claimed rotation of the two shafts and radial directing of the flow of cryosurgical fluid.
Regarding claim 11, Groves provides that the inner shaft extends within an interior bore of the outer shaft (72 within 76).  
Regarding claim 13, Groves provides that at least one of the plurality of openings of the inner shaft is aligned with the opening of the outer shaft when the inner shaft extends within the interior bore of the outer shaft (in view of the disclosure in [0051], at least one of the openings in 72 would be selectively aligned with the opening in 76).  
Regarding claims 5 and 12, while Groves provides in the embodiment in figure 18 that the opening extends away from an opening of the plurality of openings providing through the inner shaft when the opening of the outer shaft is substantially aligned with the opening of the plurality of openings, Groves fails to provide that such at an angle away from a central axis of the opening of the plurality of openings. Groves, however, contemplates with respect to the embodiment in figure 17, for the opening in the outer shaft to extend at an angle away from a central axis defined perpendicular to the longitudinal axis of the shaft of the device (see the angle of the opening at 66). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an angled arrangement as in the embodiment in figure 17 as the orientation of the hole in the outer shaft 76 to provide for the hole to be angled away from a central axis from the opening of one of the holes in the inner shaft 72. Such, in view of Groves teaching in [0050] with respect to the angled orientation, would allow for directional control over the fluid dispersion when outputting a treatment fluid therefrom.
Claims 2, 3, 9, 10, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (US Pat. Pub. 2013/0110099 A1) in view of LePivert (US Pat. No. 6,551,309 B1), further in view of Kawahara et al. (US Pat. No. 7,896,876 B2).
Regarding claims 2, 3, 9 and 10, while Groves contemplate for a rotation control of the connector (108), Groves fails to provide for the specifics of the connector in claims 2 and 3. LePivert, while also contemplating rotation, fails to cure this deficiency.
Kawahara discloses an exemplary manner of providing for the rotation of a first shaft relative to a second shaft, and specifically provides for the use of a rotary component connected at a proximal end of the first shaft to allow rotation of the first shaft relative to the second shaft (see figure 3 providing for the rotary component at 12). Kawahara further provides that the connector further includes a stationary component affixed to the second shaft (11), and that the rotary component is rotatably coupled with the stationary component (as in figure 3 with 11 and 12 rotatably coupled with respect to one another). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a rotary component for a connector as taught by Kawahara to the device of Groves to provide for an exemplary manner of providing for the disclosed rotation in the Groves of the inner shaft relative to the outer shaft. Kawahara readily provides for such an arrangement to provide for a known arrangement for rotating two shafts relative to one another while also providing for fluid delivery through the inner shaft to a target tissue site.
Regarding claim 15, while Groves provides for the connector and rotary component, Groves fails to provide for the particulars of the connector in claim 15. LePivert, while contemplating rotation, fails to cure this deficiency. Kawahara discloses a similar device as that of Groves and specifically provides for a connector including a rotary component, where the connector includes a locking component (via 18 interacting with 17/a/b as in the figures), wherein the locking component comprises a locking element disposed over a locking ring (structure of 11 disposed over 18), and a cryoseal surrounding the inner shaft (structure of 12 surrounding 3), wherein the cryoseal includes a locking receptacle for receiving the locking element (17a/b).  Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a rotary component for a connector including the locking component, locking element and cryoseal as taught by Kawahara to the device of Groves to provide for an exemplary manner of providing for the disclosed rotation in the Groves of the inner shaft relative to the outer shaft. Kawahara readily provides for such an arrangement to provide for a known arrangement for rotating two shafts relative to one another while also providing for fluid delivery through the inner shaft to a target tissue site.
Regarding claim 16, Groves provides for a cryosurgery system comprising: an outer shaft having a proximal end and a distal end (shaft at 76; see [0051] contemplating that the shaft 76 may be on the exterior of 72), the outer shaft including a through-opening provided through and extending along a portion of a sidewall of the distal end of the outer shaft for delivery of a cryogen onto patient tissue (see figure 18 with the one distal-most opening at a single position on the circumference of 76), wherein the through-opening at the portion extends only partially about a circumference of the outer shaft along the longitudinal portion with a remainder of the entirety of the circumference of the outer shaft along the longitudinal portion being solid (as shown in figure 3 and in view of [0051] with the remainder of the shaft along the circumference being solid), an inner shaft having a proximal end and a distal end (shaft at 72 in view of the above portion of [0051]), and a connector coupling the outer shaft and to the inner shaft (see figure 1 and [0058] with 108 being a rotation control element that rotatably couples 72 to 76).
Groves also discloses a plurality of openings provided through a sidewall of the distal end of the inner shaft (the plurality of holes 74 along the circumference at a distal-most longitudinal position formed in 72 as in figure 18), each of the plurality of openings configured to be selectively and substantially aligned with the opening provided through the sidewall of the distal end of the outer shaft to direct flow of cryogen in a direction of the selectively aligned openings in fluid communication with the patient tissue (see [0051] providing that the rotation of 76/72 relative to one another would selectively align the opening in 76 with each of the openings in 72), wherein the opening in the outer shaft is sized to expose at least one of the plurality of opening in the inner shaft while blocking a remainder of the plurality of openings to allow the cryogen to flow along only a portion of the circumference of the outer shaft (as shown in figure 18 and in view of the interpretation above, the one opening in the shaft 76 is sized to exposed a single one of the openings 74 while the remainder of the plurality of holes are not exposed)..  
While Groves provides for a distal end of the outer shaft, and for the distal end of the inner shaft to be contained proximal to the distal end of the outer shaft, Groves fails to specifically recited with respect to the embodiment in figure 18 for the outer shaft to have a closed distal end cap, and then for the distal end of the inner shaft to be contained proximal to the closed distal end cap of the outer shaft. 
LePivert discloses a similar cryoprobe arrangement as that of Groves where an outer shaft and an inner shaft are provided (see figure 12). LePivert further provides for the outer shaft to have a closed distal end cap (as shown in figure 12 with the closed distal-most end of the outer shaft 28) and a distal end of the inner shaft being contained proximal to the closed distal end cap of the outer shaft (via a portion of the distal end of the inner shaft as in in figure 12 being proximal to the closed distal-most end of 28). 
Therefore, it is the Examiner’s position that it would have been obvious to utilize the distal end arrangements of the inner and outer shafts of LePivert as the respective distal ends of the inner and outer shafts of Groves. Such would provide a rounded atraumatic distal tip to the arrangement in figure 18 of Groves while still allowing for the claimed rotation of the two shafts and radial directing of the flow of cryosurgical fluid.
While Groves contemplates the use of a rotary component (108) and for the inner and outer shafts to rotate relative to one another, Groves is specifically silent with respect to the specific claimed connector and with such including both a rotary component connected to the proximal end of the first shaft to allow rotation of the first shaft relative to the second shaft, and a stationary component affixed to the inner shaft, and the rotary component being rotatably coupled to the stationary component. LePivert fails to cure this deficiency.
Kawahara discloses an exemplary manner of providing for the rotation of an inner shaft relative to an outer shaft, and specifically provides for the use of a rotary component connected at a proximal end of the first shaft to allow rotation of the first shaft relative to the second shaft (see figure 3 providing for the rotary component at 12). Kawahara further provides that the connector further includes a stationary component affixed to the second shaft (11), and that the rotary component is rotatably coupled with the stationary component (as in figure 3 with 11 and 12 rotatably coupled with respect to one another). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a rotary component for a connector as taught by Kawahara to the device of Groves to provide for an exemplary manner of providing for the disclosed rotation in the Groves of the inner shaft relative to the outer shaft. Kawahara readily provides for such an arrangement to provide for a known arrangement for rotating two shafts relative to one another while also providing for fluid delivery through the inner shaft to a target tissue site.
Regarding claim 17, Groves provides that the inner shaft extends within an interior bore of the outer shaft (72 in 76).  
Regarding claim 18, while Groves provides in the embodiment in figure 18 that the opening extends away from an opening of the plurality of openings providing through the inner shaft when the opening of the outer shaft is substantially aligned with the opening of the plurality of openings, Groves fails to provide that such at an angle away from a central axis of the opening of the plurality of openings. Groves, however, contemplates with respect to the embodiment in figure 17, for the opening in the outer shaft to extend at an angle away from a central axis defined perpendicular to the longitudinal axis of the shaft of the device (see the angle of the opening at 66). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an angled arrangement as in the embodiment in figure 17 as the orientation of the hole in the outer shaft 76 to provide for the hole to be angled away from a central axis from the opening of one of the holes in the inner shaft 72. Such, in view of Groves teaching in [0050] with respect to the angled orientation, would allow for directional control over the fluid dispersion when outputting a treatment fluid therefrom.
	Regarding claim 20, in view of the combination in the rejection of claim 16 above, Kawahara further provides that the connector is a locking component (via 18 interacting with 17/a/b as in the figures), wherein the locking component comprises a locking element disposed over a locking ring (structure of 11dispoased over 18), and a cryoseal surrounding the inner shaft (structure of 12 surrounding 3), wherein the cryoseal includes a locking receptacle for receiving the locking element (17a/b).  
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 9-12 of the Remarks with respect to the rejection of claim 1 under 35 U.S.C. 103 as unpatentable over the combination of Groves and LePivert. Therein, Applicant points to the amended subject matter in claim 1 to add the last “wherein” statement including “wherein the opening in the first shaft is sized to expose at least one of the plurality of openings in the second shaft while blocking a remainder of the plurality of openings to allow the cryogen to flow along only a portion of the circumference of the first shaft”. Applicant contends on page 10 that “[t]he cited references do not provide a distal end cap having an opening that selectively blocks only a portion of the openings in the inner shaft while leaving others open to provide a side-spray” and continues that “Groves provides an outer shaft whose openings match those of the inner shaft”. Applicant argues on pages 11 “when the outer shaft and inner shaft [of Groves] are aligned, all of the openings from the inner shaft are exposed” and that “[w]hen they are not aligned, none of the openings from the inner shaft are exposed.” This is not persuasive.
	As a preliminary manner, the Examiner notes that the language of claim 1 specifically requires “the opening in the first shaft is sized to expose at least one of the plurality of openings in the second shaft while blocking a remainder of the plurality of openings”. The Examiner also notes, while respect to the second shaft, that such is recited to have “a plurality of openings provided through a sidewall of the distal end of the second shaft”. The Examiner points to the rejection of claim 1 above that sets forth that the first opening is formed by the distal most opening in the outer shaft 72 of Groves, and that the plurality of second openings are formed by the distal-most openings in the inner shaft 76. Claim 1 possessing open-ended claim construction with the use of “comprising” in the preamble, and does not preclude such an interpreter where the proximal portions of each shaft 72/76 can possess one or more openings that are in addition to the positively recited opening in the first shaft and plurality of openings in the second shaft.
	It is in view of this interpretation the single, distal-most opening in 72 would indeed be sized to expose at least one of the plurality of openings in the second shaft via the opening in 72 being aligned with a single one of the distal-most openings in 76. This distal-most opening would further function to block a remainder of the plurality of openings to allow the cryogen to flow along only a portion of the circumference of the first shaft via the opening only being aligned with one of the two openings in 76 at a time.
Thus, while Applicant contends that “all the openings from the inner shaft are exposed” when the inner and outer shaft are aligned, such is not the case in view of the Examiner’s interpretation above. Applicant’s reading in the Remarks of the structural and functional requirements of claim 1 is narrower than what is presently required by the claim. It is well established that, while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If Applicant desires a narrower reading of the limitations of the claim, subject matter that limits, for example, the number and placement of the openings on the inner shaft should be added to the claim in order to avoid the instant interpretation proffered by the Examiner. 
Similar rational as set forth with respect to claim 1 is equally applicable to independent claims 8 and 16. As such, it is for at least the reasoning set forth above that the Examiner maintains each of the grounds of rejection under 35 U.S.C. 103 based on the Groves reference remains tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794